Citation Nr: 9916806	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to May 
1966.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant is the widow of the veteran.

The case was previously before the Board in January 1997, 
when it was remanded for medical records and a medical 
opinion.  The requested development has been completed to the 
extent necessary.  The Board now proceeds with its review of 
the appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appellant's claim has been obtained.

2.  The veteran died on May [redacted] 1994.  

3.  The immediate cause of the veteran's death was a heart 
attack.

4.  At the time of the veteran's death, service connection 
had been established for post traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling, and a gunshot 
wound scar of the right leg, evaluated as noncompensable.
 
5.  The medical evidence establishes that stress associated 
with service-connected PTSD contributed substantially or 
materially to cause his fatal myocardial infarction.


CONCLUSION OF LAW

A service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a cardiovascular disorder.  He was 
hospitalized from February to March 1966 with a diagnosis of 
combat neurosis.  On separation examination in April 1966, 
examination of the heart and vascular system was normal.  
Blood pressure was 112/86.

Following his separation from active service, the veteran was 
diagnosed as having essential hypertension on VA examination 
in March 1968.  A review of the claims folder also reveals 
multiple VA psychiatric hospitalizations over the years, 
i.e., from December 1967 to March 1968, from November 1982 to 
January 1983, from November 1983 to January 1984, in December 
1986, in July 1987, from August to September 1987, in 
September 1987, from October to November 1987, in May 1988, 
in September 1988, from June to July 1990, from June to 
August 1991, in May 1992, in March 1993, in September 1993, 
and from November to December 1993.  Diagnoses of 
hypertension were occasionally rendered, i.e., in December 
1986, in July 1987, from August to September 1987, in May 
1992, in March 1993, and in September 1993.  Increased 
cardiovascular risk factors of obesity, tobacco dependence 
and history of prior myocardial infarction were noted in 
September 1993.

Also associated with the claims folder are private treatment 
records of the veteran.  He was hospitalized at Brookwood 
Medical Center with complaints of chest pain and psychiatric 
symptomatology in August 1993.  He was evaluated by David H. 
Jackson, M.D. and underwent heart catheterization.  Pertinent 
diagnoses included mixed bipolar disorder, PTSD, 
hypertension, coronary artery disease, angina, and mitral 
valve prolapse.  In September 1993, T. Nolan, M.D. diagnosed 
the veteran as having stable ischemic heart disease.  The 
veteran was again hospitalized at Brookwood Medical Center 
from April 17, to May 9, 1994, for treatment of PTSD.  On 
discharge, he was a little depressed and still had a lot of 
anger and anxiety.    

The veteran died on May [redacted] 1994.  The death certificate 
listed the immediate cause of his death as a heart attack.  
At the time of his death, he was service connected for PTSD, 
evaluated as 50 percent disabling, and a gunshot wound scar 
of the right leg, evaluated as noncompensable.

The RO denied entitlement to service connection for the cause 
of the veteran's death in August 1994.  The appellant 
appealed the RO's decision to the Board.  She contended that 
the veteran's service-connected PTSD caused his fatal heart 
disease.

In October 1994, David H. Jackson, M.D. reported that stress 
could have contributed to the development and progression of 
the veteran's heart disease and that PTSD would involve 
stress.

A VA doctor reviewed the veteran's claims folder in detail in 
March 1998.  The doctor noted that during the veteran's many 
VA hospitalizations for psychiatric problems from 1987 to 
1993, his blood pressure ranged from a low of 130/80 to a 
high of 164/104, with most of the readings in a range of a 
mild to moderate hypertensive level.  His blood pressure 
became normotensive by the time he was ready for discharge 
from the hospital.  The doctor concluded that the veteran's 
psychiatric disorder was a significant and primary disabling 
factor, and the mental stress he suffered over the years very 
likely resulted in hypertension that was an additional 
aggravating factor in the development of coronary artery 
disease which was the cause of his death.  

In a June 1998 addendum to the March 1998 report, the VA 
doctor stated that the veteran's service-connected PTSD 
produced recurring stress.  The doctor further indicated that 
the veteran suffered from three factors which were medically 
known to play a significant role in the development of 
coronary artery disease:  mental stress, nicotine abuse, and 
hypertension.  When these factors are present together, the 
examiner noted that it was more likely that coronary artery 
disease would develop and result in a myocardial infarction, 
which was the cause of the veteran's death.  In conclusion, 
the doctor stated that, "it is at least as likely as not 
that the veteran's service connected [sic] post-traumatic 
stress disorder, including any stress associated with this 
disability, and in consideration of the additional factors of 
chronic cigarette smoking and elevated blood pressure, 
contributed substantially or materially to cause his 
myocardial infarction and subsequent death."    

In a supplemental statement of the case (SSOC) issued in 
August 1998, the RO provided the following citation:  "A 
review of animal and human studies by a distinguished 
American Heart Association Task Force concluded that stress 
alone can elevate blood pressure but has not been proven to 
lead to a sustained hypertension.  J. Willis Hurst, et al. 
Eds., The Heart, Arteries and Veins, 1614-1615 (7th ed. 
1990)."  The RO also referenced a medical opinion from the 
Under Secretary of Health in the case of a former prisoner of 
war (POW) as to the relationship between hypertension and 
PTSD.  The RO indicated that it was the decision of the Under 
Secretary of Health that there was nothing in the current 
medical literature to state that PTSD experiences resulting 
from being a POW can subsequently cause the development of 
hypertension.


II.  Legal Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  All relevant facts have 
been properly developed.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (1998).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1998).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for a cardiovascular 
disease may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this case, the appellant argues that the veteran incurred 
cardiovascular disease due to his service-connected PTSD.  
With respect to service connection for cardiovascular disease 
on a secondary basis, the record includes some medical 
evidence pertaining to a link between the fatal 
cardiovascular disease and the veteran's service-connected 
PTSD that is favorable to the appellant's claim and some that 
is not favorable, and the Board must assess the probative 
weight of this evidence in rendering a decision.  To this 
end, the Board must analyze the credibility and probative 
value of the evidence, account for evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim includes the 
1994 statement from Dr. Jackson and the 1998 VA doctor's 
opinion.  Among the evidence not favorable to the appellant's 
claim is the excerpt from The Heart, Arteries and Veins  and 
the Under Secretary of Health opinion contained in the August 
1998 SSOC.    

The veteran was service connected for PTSD, and he died from 
cardiovascular disease that had not been determined to be 
service-connected at the time of his death.  The Board finds 
that the evidence supports the claim for service connection 
for the veteran's fatal heart attack because the medical 
evidence that favors a link between the service-connected 
PTSD and the fatal cardiovascular disease is at least in 
balance with the medical evidence that rules out such a 
connection.  

Great probative weight must be given to the opinions of Dr. 
Jackson and the VA doctor, because:  (1) the VA doctor 
reviewed the veteran's medical history and based his opinion 
on the entire record; (2) the VA doctor's opinion was a 
direct response to the specific issue in this case upon which 
service connection depends; and (3) the VA doctor provided a 
rationale for his opinion that the veteran's PTSD contributed 
to his cardiovascular disease.  The excerpt from The Heart, 
Arteries and Veins  and the Under Secretary of Health opinion 
contained in the August 1998 SSOC, which are general in 
nature, are not sufficient to rebut the VA doctor's opinion, 
which was based upon the particular facts of this case and on 
a review of this veteran's medical history.  The VA doctor 
provided a detailed account of the veteran's medical history 
as evidenced in the treatment records, and based his opinion 
upon that history.  In addition, the excerpts cited by the RO 
stand for the proposition that PTSD/stress does not cause 
hypertension; however the VA doctor concluded that stress 
associated with the veteran's PTSD, in conjunction with his 
hypertension and nicotine dependence, led to his fatal 
myocardial infarction.

For these reasons, the Board concludes that the evidence in 
favor of the appellant's claim is at least in balance with 
that opposing her claim and finds as fact that stress 
associated with veteran's service-connected PTSD was a 
contributing cause of his fatal heart attack, and that 
therefore, service connection for the cause of the veteran's 
death is warranted.  Accordingly, service connection for the 
cause of the veteran's death is granted.



ORDER

Entitlement to service connection the cause of the veteran's 
death is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

